DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 75-77, 80-82, 84 and 100-101 is rejected under 35 U.S.C. 103 as being unpatentable over Dugan (8,925,677) in view of Ali (5,198,052).
	With respect to Claim 75, Dugan teaches an acoustical building panel (Figure 8, #120) comprising: a central portion (defined by main body of panel excluding tapered edges #72 – Col. 8, Lines 20-41) having a first major surface (defined by front surface including scrim/veil #29); a perimeter portion (defined by recess portion #72) circumscribing the central portion, a recess (72); the recess (72) press-formed into at least a portion of the perimeter portion (defined by recess portion #72) (Col. 8, Lines 29-41); a second major surface (defined by rear surface having sheet #30) opposite the first major surface (defined by front surface including scrim/veil #29); and side edge surfaces (71) that define a perimeter of the acoustical building panel (24) and extend from the second major surface (defined by rear surface having sheet #30) to the end of the recess (72).
	Dugan fails to teach wherein the recess has a recess floor, wherein side edge surfaces that define a perimeter of the acoustical building panel and extend from the second major surface to the recess floor surface; wherein the recess floor surface is a planar surface that is parallel to the first and second major surfaces.
	Ali teaches a similar gypsum building panel (panel of Figure 1, #20, when formed as panel #78b of Figure 10B) having a central portion (defined by central body of panel #78b, excluding perimeter made of portions #98/96b/99) having a first major surface (upper surface of panel #78b as seen in Figure 10B); a perimeter portion (defined by perimeter made of portions #98/96b/99) circumscribing the central portion; a recess (98/96b/99) having a recess floor surface (99), the recess (98/96b/99) press-formed (Col. 9, Lines 45-53) into at least a portion of the perimeter portion (98/96b/99); a second major surface (lower surface of panel #78b as seen in Figure 10B) opposite the first major surface (upper surface of panel #78b as seen in Figure 10B); and side edge surfaces (defined by vertical edge surface connecting recess floor #99 and second major surface) that define a perimeter of the building panel (78b) and extend from the second major surface to the recess floor surface; wherein the recess floor surface (99) is a planar surface that is parallel to the first and second major surfaces (clearly seen).
	Because Ali teaches several non-limiting taper shapes including those (Figures 3 and 10A) similar to Dugan (i.e. lacking a recess floor), another (Figure 10B) identical to Applicant’s claimed invention, as well as other potential taper shapes (Figure 10C); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Dugan, with the apparatus of Ali so as to provide simple substitution of one known gypsum building panel edge taper shape for another, to provide the predictable result of any of the disclosed shapes being suitable to provide a panel end taper that results in a slight depression in the wall or ceiling surface at the joints, such that the depression is filled with the joint compound producing a smooth finish at the joint without a raised ridge (Ali, Col. 4, Lines 28-35). KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
	With respect to Claim 76, Dugan and Ali teach further comprising a body (Dugan, #24); and a scrim (Dugan, #29) attached to the body (Dugan, #24), wherein the recess (Dugan, #72; Ali, #98/96b/99) is press-formed into a portion of the body (Dugan, #24) present in the perimeter portion (Dugan, #72; Ali, #98/96b/99) (Dugan, Col. 8, Lines 29-41), and a portion of the scrim (Dugan, #29) present in the perimeter portion .  
	With respect to Claim 77, Dugan and Ali teach wherein the recess floor (Ali, #99) is formed by the scrim (Dugan, #29), when combined.  
	With respect to Claim 80, Dugan teaches wherein the entirety of the central portion (defined by main body of panel excluding tapered edges #72 – Col. 8, Lines 20-41) is in a non-compressed state (Col. 8, Lines 29-41).  
	With respect to Claim 81, Ali teaches wherein the recess floor surface (99) extends inward from the side edge surfaces (defined by vertical edge surface connecting recess floor #99 and second major surface) and the recess (98/96b/99) further comprises a recess wall surface (96b/98) extending upward from the recess floor (99) surface to the first major surface (upper surface of panel #78b as seen in Figure 10B), wherein the recess wall surface (96b/98) is a planar surface that is inclined relative to the recess floor surface (99) (Col. 9, Lines 48-51).
	With respect to Claim 82, Ali teaches wherein the recess (98/96b/99) has a first transverse width measured from an outer edge of the first major surface (upper surface of panel #78b as seen in Figure 10B) formed by an intersection of the recess wall surface (96b/98) and the first major surface to a recess edge formed by an intersection of the recess floor surface (99) and the side surface (defined by vertical edge surface connecting recess floor #99 and second major surface); wherein the recess floor surface (99) has a second transverse width measured from the recess edge to a recess corner formed by an intersection between the recess floor surface (99) and the recess wall surface (96b/98); and wherein the recess wall surface (96b/98) has a third transverse width measured from the recess corner to the outer edge of the first major surface (upper surface of panel #78b as seen in Figure 10B).  
	With respect to Claim 84, Ali teaches wherein the recess wall surface (96b/98) is inclined relative to the first and second major surfaces (upper/lower surfaces of panel #78b as seen in Figure 10B, respectively).
	With respect to Claim 100, Dugan teaches a surface covering system (Figure 1) comprising: a support structure (11); a plurality of acoustical building panels (20 – when replaced with panels #120 of Figure 8) according to claim 75 mounted to the support structure (11) so that side edge surfaces (71) of adjacent ones of the plurality of acoustical building panels (120) define a seam (where edges #71 meet) therebetween and the recesses (72, when combined) of the adjacent ones of the plurality of acoustical building panels (120) collectively define seam channels; a seam concealment sub-system (34/35) filling the seam channels and having an exposed surface (35) that is substantially flush with the first major surfaces of the plurality of acoustical building panels (120); and a coating (31) applied to the front surfaces of the plurality of acoustical building panels (120) and the exposed surface (35) of the seam concealment sub-system (34/35) to give the surface covering system a monolithic appearance (as seen in Figure 1).  
	With respect to Claim 101, Dugan and Ali are relied upon for the reasons and disclosures set forth above.  Dugan further teaches wherein the coating (31) is a high solids paint (see table in Col. 10, Lines 47-59), applying one or two coats of paint (Col. 11, Lines 2-13) having an inherent, but unspecified dried thickness.  It is noted that the description of a high solids paint in Applicant’s Specification, [0099] describes the paint of Dugan, as the paint of Dugan includes a liquid carrier (i.e. water, see table), a solid blend comprising: a binder having a pH of at least about 7.0 and a Tg of at least 20°C (i.e. latex emulsion, see table); a pigment (see pigment/filler in table); and a viscosity modifier (see table) 
	Dugan and Ali fail to explicitly teach wherein the coating has a dried thickness between 7.5 mils to about 20 mils.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the coating has a dried thickness between 7.5 mils to about 20 mils, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, adjusting the thickness of the dried coating would be obvious, and further, the thickness will vary depending on the application method as well as the skill level of a user applying the coating.
Claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over Dugan (8,925,677) in view of Ali (5,198,052), as applied to claim 75 above, and further in view of Yeung (8,210,310).
	With respect to Claim 83, Dugan and Ali are relied upon for the reasons and disclosures set forth above.  Dugan further teaches wherein the acoustic building panel (Dugan, #120/24 when combined) is a single monolithic gypsum board.
	Dugan and Ali fail to explicitly teach wherein the gypsum board is a fibrous board material.  
	Yeung teaches a similar acoustical ceiling or wall panel material, wherein it is known to interchangeably, or alternatively use gypsum material panels, as taught by Dugan, and fibrous material panels, depending on the level of sound absorbing needed (Col. 3, Lines 36-45), as Yeung teaches that “a conventional gypsum panel would be useful where little sound absorption is needed, for example, where a large number of upholstered furniture pieces are present to absorb sound or in a room where lively acoustics are desired. A panel with more sound absorbency would be useful in a study or office where quiet is more conducive to work or study. Panels for such a room may have a fiberglass facing that transmits sound into the interior of the panel and mineral wool inside the panel to absorb the sounds (Col. 3, Lines 36-45).”
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Dugan, with the apparatus of Yeung so as to provide a panel with more sound absorbency that would be useful in a study or office where quiet is more conducive to work or study, as opposed to a gypsum panel, which would be useful where little sound absorption is needed, for example, where a large number of upholstered furniture pieces are present to absorb sound or in a room where lively acoustics are desired.
Claims 62-66, 70, 73 and 88-90 are rejected under 35 U.S.C. 103 as being unpatentable over Dugan (8,925,677) in view of Yeung (8,210,310) and Ali (5,198,052).
	With respect to Claim 62, Dugan teaches an acoustical building panel (Figure 8, #120) comprising: a panel (24) comprising: a central portion (defined by main body of panel excluding tapered edges #72 – Col. 8, Lines 20-41) having a first major surface (defined by front surface including scrim/veil #29); a perimeter portion (defined by recess portion #72) circumscribing the central portion, the perimeter portion (defined by recess portion #72) having a recess (72); a second major surface (defined by rear surface having sheet #30) opposite the first major surface (defined by front surface including scrim/veil #29); and side edge surfaces (71) that define a perimeter of the panel (24) and extend from the second major surface (defined by rear surface having sheet #30) to the recess (72); wherein the perimeter portion (defined by recess portion #72) comprises the side edge surfaces (71), the perimeter portion (defined by recess portion #72) having a first average density and the central portion having a second average density that is less than the first average density (Col. 8, Lines 34-41).  
	Dugan fails to exactly teach wherein the panel is a fibrous panel; the recess comprising a recess floor surface and a recess wall surface; and wherein the recess floor surface extends inward from the side edge surfaces and the recess wall surface extends upward from the recess floor surface to the first major surface, the recess wall surface being inclined relative to the recess floor surface.
	Yeung teaches a similar acoustical ceiling or wall panel material, wherein it is known to interchangeably, or alternatively use gypsum material panels, as taught by Dugan, and fibrous material panels, depending on the level of sound absorbing needed (Col. 3, Lines 36-45), as Yeung teaches that “a conventional gypsum panel would be useful where little sound absorption is needed, for example, where a large number of upholstered furniture pieces are present to absorb sound or in a room where lively acoustics are desired. A panel with more sound absorbency would be useful in a study or office where quiet is more conducive to work or study. Panels for such a room may have a fiberglass facing that transmits sound into the interior of the panel and mineral wool inside the panel to absorb the sounds (Col. 3, Lines 36-45).”
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Dugan, with the apparatus of Yeung so as to provide a panel with more sound absorbency that would be useful in a study or office where quiet is more conducive to work or study, as opposed to a gypsum panel, which would be useful where little sound absorption is needed, for example, where a large number of upholstered furniture pieces are present to absorb sound or in a room where lively acoustics are desired.
	Ali teaches a similar building panel (panel of Figure 1, #20, when formed as panel #78b of Figure 10B) having a central portion (defined by central body of panel #78b, excluding perimeter made of portions #98/96b/99) having a first major surface (upper surface of panel #78b as seen in Figure 10B); a perimeter portion (defined by perimeter made of portions #98/96b/99) circumscribing the central portion, the perimeter portion having a recess (98/96b/99) comprising a recess floor surface (99) and a recess wall surface (98/96b); a second major surface (lower surface of panel #78b as seen in Figure 10B) opposite the first major surface (upper surface of panel #78b as seen in Figure 10B); and side edge surfaces (defined by vertical edge surface connecting recess floor #99 and second major surface) that define a perimeter of the fibrous panel (78b, when combined) and extend from the second major surface lower surface of panel #78b as seen in Figure 10B) to the recess floor surface (99); wherein the recess floor surface (99) extends inward from the side edge surfaces and the recess wall surface (96b/98) extends upward from the recess floor surface (99) to the first major surface (upper surface of panel #78b as seen in Figure 10B), the recess wall surface (96b/98) being inclined relative to the recess floor surface (99).
	Because Ali teaches several non-limiting taper shapes including those (Figures 3 and 10A) similar to Dugan (i.e. lacking a recess floor), another (Figure 10B) identical to Applicant’s claimed invention, as well as other potential taper shapes (Figure 10C); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Dugan, with the apparatus of Ali so as to provide simple substitution of one known gypsum building panel edge taper shape for another, to provide the predictable result of any of the disclosed shapes being suitable to provide a panel end taper that results in a slight depression in the wall or ceiling surface at the joints, such that the depression is filled with the joint compound producing a smooth finish at the joint without a raised ridge (Ali, Col. 4, Lines 28-35). KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
	With respect to Claim 63, Dugan teaches wherein at least a portion of the perimeter portion (72) of the fibrous panel (24, when combined) is in a permanently-compressed state (Col. 8, Lines 34-41).
	With respect to Claim 64, Dugan teaches wherein an upper layer (layer adjacent veil/scrim #29) portion of the perimeter portion (72) of the fibrous panel (24, when combined) is in the permanently-compressed state and a lower layer (layer adjacent sheet #30) portion of the fibrous panel (24, when combined) is in a non-compressed state (clearly seen in Figure 8).  
	With respect to Claim 65, Dugan teaches wherein the entirety of the central portion (defined by main body of panel excluding tapered edges #72 – Col. 8, Lines 20-41) is in a non-compressed state.  
	With respect to Claim 66, Ali teaches wherein the recess floor surface (99), the second major surface (lower surface of panel #78b as seen in Figure 10B), and the first major surface (upper surface of panel #78b as seen in Figure 10B) are substantially parallel to one another and wherein the recess wall surface (96b/98) is a planar surface that is inclined relative to the first and second major surfaces (upper/lower surfaces of panel #78b as seen in Figure 10B, respectively).  
	With respect to Claim 70, Dugan teaches wherein the central portion (defined by main body of panel excluding tapered edges #72 – Col. 8, Lines 20-41) of the fibrous panel (24, when combined) has a first airflow resistance measured from the first major surface to the second major surface and the perimeter portion (72) of the fibrous panel (24, when combined) has a second air flow resistance measured from the recess floor surface to the second major surface, the second airflow resistance being greater than the first airflow resistance (increased airflow resistance inherent to compressed higher density of taper/perimeter portion #72  – Col. 8, Lines 29-41).  
	With respect to Claim 73, Dugan and Yeung teach wherein the fibrous panel (Dugan, #120/24 when combined) is a single monolithic fibrous board.
	With respect to Claim 88, Dugan teaches a surface covering system (Figure 1) comprising: a support structure (11); a plurality of acoustical building panels (20 – when replaced with panels #120 of Figure 8) according to claim 62 mounted to the support structure (11) so that side edge surfaces (71) of adjacent ones of the plurality of acoustical building panels (120) define a seam (where edges #71 meet) therebetween and the recesses (72) of the adjacent ones of the plurality of acoustical building panels (120) collectively define seam channels; a seam concealment sub-system (34/35) filling the seam channels and having an exposed surface (35) that is substantially flush with the first major surfaces of the plurality of acoustical building panels (120); and a coating (31) applied to the front surfaces of the plurality of acoustical building panels (120) and the exposed surface (35) of the seam concealment sub-system (34/35) to give the surface covering system a monolithic appearance (as seen in Figure 1).  
	With respect to Claim 89, Dugan teaches wherein the coating (31) is a high solids paint (see table in Col. 10, Lines 47-59).  It is noted that the description of a high solids paint in Applicant’s Specification, [0099] describes the paint of Dugan, as the paint of Dugan includes a liquid carrier (i.e. water, see table), a solid blend comprising: a binder having a pH of at least about 7.0 and a Tg of at least 20°C (i.e. latex emulsion, see table); a pigment (see pigment/filler in table); and a viscosity modifier (see table) 
	Dugan, Yeung and Ali fail to explicitly teach wherein the coating has a dried thickness between 7.5 mils to about 20 mils.  
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the coating has a dried thickness between 7.5 mils to about 20 mils, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, adjusting the thickness of the dried coating would be obvious, and further, the thickness will vary depending on the application method as well as the skill level of a user applying the coating.
	
Allowable Subject Matter
Claim 90 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 62-66, 70, 73, 75-77, 80-84, 88-89 and 100-101 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner considers the new Ali reference, relied on in the above rejection, to be fully responsive to all arguments related to the recess floor and recess wall components in the Arguments/Remarks dated 10/18/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (9:00-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837